Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 19, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  157930                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  IN THE MATTER OF                                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  THERESA M. BRENNAN, JUDGE                                                                            Megan K. Cavanagh,
                                                                                                                        Justices
  53rd DISTRICT COURT
                                                                       SC: 157930
                                                                       JTC Formal Complaint No. 99

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

          On order of the Court, the recommendation of the Judicial Tenure Commission
  having been filed, together with the record as required by MCR 9.223, it is ORDERED
  that if a petition under MCR 9.224 is filed, oral argument on the petition and the response
  thereto will be heard on Wednesday, June 19, 2019, at 9:30 a.m.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 19, 2019
           a0418
                                                                               Clerk